Case 9:19-cv-81160-RS Document 452-7 Entered on FLSD Docket 05/11/2020 Page 1 of 4




                          Exhibit G
Case 9:19-cv-81160-RS Document 452-7 Entered on FLSD Docket 05/11/2020 Page 2 of 4




                    Reference/Bates Number                   Date Produced
    Correllium-004708.000001 – Correllium-004708.000004         2/11/20


    Correllium-004711.000001 – Correllium-004711.000007         2/11/20


    Correllium-004949.000001 – Correllium-004949.000013         2/11/20


    Correllium-006240.000001- Correllium-006240.000008          2/11/20


    Correllium-006471.000001- Correllium-006471.000002          2/11/20


    Correllium-007487.000001- Correllium-007487.000005          2/11/20


    Correllium-007488.000001- Correllium-007488.000006          2/11/20


    Correllium-007644.000001- Correllium-007644.000002          2/11/20


    Correllium-008031.000001- Correllium-008031.000002          2/11/20


    Correllium-008293.000001- Correllium-008293.000002          2/11/20


    Correllium-008722.000001- Correllium-008722.000002          2/11/20


    Correllium-008754.000001- Correllium-008754.000017          2/11/20


    Correllium-008882.000001- Correllium-008882.000012          2/11/20


    Correllium-008963.000001- Correllium-008963.000004          2/11/20


    Correllium-009105.000001- Correllium-009105.000008          2/11/20
Case 9:19-cv-81160-RS Document 452-7 Entered on FLSD Docket 05/11/2020 Page 3 of 4




    Correllium-009106.000001- Correllium-009106.000004          2/11/20


    Correllium-010172.000001- Correllium-010172.000002          2/11/20


    Corellium-010830                                            2/11/20

    Correllium-012524.000001- Correllium-012524.000002          2/11/20


    Correllium-013273.000001- Correllium-013273.000004          2/11/20


    Correllium-013465.000001- Correllium-013465.000023          2/11/20


    Correllium-013555.000001- Correllium-013555.000002          2/11/20


    Correllium-013894.000001- Correllium-013894.000003          2/11/20


    Correllium-013931                                           2/11/20


    Correllium-013932                                           2/11/20


    Correllium-013933                                           2/11/20


    Correllium-013934                                           2/11/20

    Correllium-014386- Correllium-014390                        2/24/20


    Correllium-014463- Correllium-014469                        2/24/20


    Correllium-014520                                           2/24/20

    Correllium-017164                                           2/24/20

    Correllium-017716                                           2/24/20
Case 9:19-cv-81160-RS Document 452-7 Entered on FLSD Docket 05/11/2020 Page 4 of 4




    Correllium-021794 – Correllium-021807                       2/24/20


    Correllium-022027                                           2/24/20

    Correllium-022712                                           2/24/20

    Correllium-022714 - Correllium-022715                       2/24/20


    Correllium-024593 – Correllium-024598                       2/28/20


    Correllium-025098                                           2/28/20

    Correllium-025217 – Correllium-025232                       2/28/20


    Correllium-025300 – Correllium-025310                       2/28/20


    Correllium-025311 – Correllium-025314                       2/28/20


    Correllium-025414                                           2/28/20

    Correllium-025415                                           2/28/20

    Correllium-026842                                           3/31/20

    Correllium-026851                                           3/31/20

    Correllium-027388                                           3/31/20

    Correllium-028769                                           4/8/20

    Correllium-030082                                           4/15/20
